                                          Case 4:18-cv-06707-YGR Document 81 Filed 09/30/20 Page 1 of 4




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    ARLENE BELL-SPARROW,                                CASE NO. 18-cv-06707-YGR
                                   6                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO VACATE OR
                                   7              vs.                                       SET ASIDE ARBITRATION AWARD;
                                                                                            GRANTING MOTION TO CONFIRM
                                   8    SFG*PROSCHOSEBEAUTY, ET AL.,                        ARBITRATION AWARD
                                   9                    Defendants.                         Re: Dkt. No. 74
                                  10          This case arises from pro se plaintiff Arlene Bell-Sparrow’s acceptance of a promotional
                                  11   offer for a face cream product, for which she was charged on a credit card issued to her by
                                  12   defendant Citibank, N.A. After the Court granted Citibank’s motion to compel arbitration, Bell-
Northern District of California
 United States District Court




                                  13   Sparrow initiated arbitration against Citibank seeking damages of $675,000. On March 19, 2020,
                                  14   an arbitrator issued a final award finding Citibank to be the prevailing party but declining to award
                                  15   attorneys’ fees and noting that the costs and fees associated with arbitration would be borne by
                                  16   Citibank. Bell-Sparrow was given until April 18, 2020 to appeal the final award, which she did
                                  17   not do. Now before the Court are (i) Bell-Sparrow’s motion to vacate or set aside the arbitration
                                  18   award, and (ii) Citibank’s countermotion to confirm the award.
                                  19          Section 9 of the Federal Arbitration Act (“FAA”) provides that when presented with an
                                  20   application to confirm an arbitration award, the district court “must grant an order unless the
                                  21   award is vacated, modified, or corrected” as prescribed by statute. 9 U.S.C. § 9.1 Although Bell-
                                  22
                                              1
                                  23             Sections 10 and 11 of the FAA set forth the appropriate bases for vacating or modifying
                                       an award. Section 10 authorizes courts to vacate an award when (1) the award was procured by
                                  24   corruption, fraud, or undue means; (2) there was evident partiality or corruption in the arbitrators,
                                       or either of them; (3) the arbitrators were guilty of misconduct in refusing to postpone the hearing,
                                  25   upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the
                                       controversy; or any other misbehavior by which the rights of any party have been prejudiced; or
                                  26   (4) the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and
                                       definite award upon the subject matter was not made. Id. § 10(a). Section 11 provides that a court
                                  27   may modify or correct an award where (1) there was an evident material miscalculation of figures
                                       or an evident material mistake in the description of any person, thing, or property referred to in the
                                  28   award; (2) arbitrators have awarded upon a matter not submitted to them, except in limited
                                       circumstances; or (3) an award is imperfect in matter of form not affecting the merits. Id. § 11.
                                          Case 4:18-cv-06707-YGR Document 81 Filed 09/30/20 Page 2 of 4




                                   1   Sparrow’s arguments are difficult to decipher, she appears to move to vacate or modify the final

                                   2   award on two main grounds: (i) there was bias in the arbitration proceedings, and (ii) the final

                                   3   award is irrational and unsupported by the law or facts. Neither argument persuades.

                                   4          First, Bell-Sparrow claims that the forum and the arbitrator were prejudiced against her.

                                   5   She submits no evidence, however, to support either claim. As to the forum, Bell-Sparrow asserts

                                   6   that Citibank and the American Arbitration Association (“AAA”), which issued the award, have a

                                   7   non-arm’s length relationship because Citibank is AAA’s landlord. At most, it appears that

                                   8   Citibank and AAA both have offices the same downtown San Francisco high-rise. This, by itself,

                                   9   does not establish a landlord-tenant relationship or otherwise render their association suspect.

                                  10          As to the arbitrator, Dana Welch, Citibank proffers that she was randomly selected by

                                  11   AAA.2 The evidence indicates both parties were provided with her resume and oath form, the

                                  12   latter which included detailed conflict disclosure statements. Specifically, Ms. Welch disclosed
Northern District of California
 United States District Court




                                  13   that she previously had been appointed as arbitrator in another case in which Citibank was the

                                  14   respondent, which settled prior to an evidentiary hearing. There was no other documented

                                  15   association between Citibank or the arbitrator, nor is this type of association surprising given Ms.

                                  16   Welch’s experience and Citibank’s size. There is no evidence that either party sought to have Ms.

                                  17   Welch disqualified due to the information on her resume or oath form. Further, that Citibank’s

                                  18   counsel and Ms. Welch had a conversation after the arbitration does not establish bias absent any

                                  19   indication that they discussed the case or any related topic.3

                                  20          Second, Bell-Sparrow raises various arguments challenging the bases for the arbitrator’s

                                  21   decision in favor of Citibank. In considering these arguments, the Court is mindful that “[n]either

                                  22   erroneous legal conclusions nor unsubstantiated factual findings justify a federal court review of

                                  23
                                              2
                                  24            Bell-Sparrow does not directly refute this assertion. Rather, she contends that she never
                                       agreed to arbitrate this case, presumably in front of any arbitrator. As this Court previously held,
                                  25   however, Bell-Sparrow accepted a valid agreement to arbitrate upon opening an account with
                                       Citibank, and that agreement encompasses the dispute at issue. Further, Bell-Sparrow cites to
                                  26   California Civil Procedure section 1281.6, but that rule appears irrelevant because Bell-Sparrow
                                       never petitioned this Court to appoint an arbitrator.
                                  27          3
                                                Nor is there bias arising from the fact that Citibank must pay the fees and costs associated
                                  28   with the arbitration proceedings. The arbitration agreement, AAA rules, and final award so
                                       required, and moreover, this relieves Bell-Sparrow of the burden of having to pay.
                                                                                          2
                                          Case 4:18-cv-06707-YGR Document 81 Filed 09/30/20 Page 3 of 4




                                   1   an arbitral award[.]” Bosack v. Soward, 586 F.3d 1096, 1102 (9th Cir. 2009) (citation omitted).

                                   2   As such, Bell-Sparrow’s merits-based arguments—including that the arbitrator failed to apply the

                                   3   elements of a contract claim and that Bell-Sparrow did not assent to the purchases, never received

                                   4   the products, and was not on notice of any recurring charges—do not warrant setting aside or

                                   5   modification of the final award.

                                   6          Nor is the Court persuaded that the arbitration was procedurally defective. Instead, all

                                   7   indications are that the arbitrator held a full and fair evidentiary hearing.4 Bell-Sparrow had an

                                   8   opportunity to and did object to evidence proffered by Citibank.5 At Bell-Sparrow’s request, and

                                   9   over Citibank’s objection, Ms. Welch permitted each party to submit additional post-hearing

                                  10   evidence and briefing.6 The arbitrator then issued a reasoned final award supported by reference

                                  11   to evidence proffered at the hearing. The final award acknowledges that Citibank’s statements are

                                  12   “not the model of clarity,” but explains that upon examination, Bell-Sparrow was charged for only
Northern District of California
 United States District Court




                                  13   a fraction of the amount claimed. After finding that Bell-Sparrow would not prevail on any of her

                                  14   asserted claims, and noting Bell-Sparrow’s pro se status, the arbitrator took the additional step of

                                  15   analyzing a potentially cognizable claim under the Fair Credit Billing Act, which Bell-Sparrow

                                  16   had not even asserted. The arbitrator also considered Bell-Sparrow’s financial circumstances in

                                  17   declining to award attorneys’ fees to Citibank.7

                                  18

                                  19
                                              4
                                  20          Bell-Sparrow claims that the arbitrator requested that she stay behind to review
                                       documents during a 20-minute break but does not indicate how she was prejudiced by this request.
                                  21          5
                                                 In her briefing, Bell-Sparrow appears to take issue with evidence proffered by Citibank
                                  22   concerning a different vendor than the ones allegedly involved in this case. Neither party has
                                       provided to the Court any of the record evidence that was before the arbitrator, but regardless, the
                                  23   arbitrator appears to have properly accounted for this evidentiary deficiency, stating in the final
                                       award that “[e]vidence shows that [Bell-Sparrow] might have purchased the product through the
                                  24   merchant’s website. In any event, she used her Citi Account for the promotion.”
                                              6
                                  25            The final award notes that Bell-Sparrow’s supplemental briefing was comprised of only
                                       previously filed documents, exhibits, and arguments, none of which supported her claims.
                                  26          7
                                                Bell-Sparrow repeatedly cites California Code of Civil Procedure section 664.6, but that
                                  27   rule does not apply here. The rule applies where parties to pending litigation stipulate to
                                       settlement. There is no evidence of a settlement here, nor is there any basis for Bell-Sparrow’s
                                  28   apparently related claim that Citibank attempted to force a settlement.

                                                                                          3
                                          Case 4:18-cv-06707-YGR Document 81 Filed 09/30/20 Page 4 of 4




                                   1          Finally, the Court notes that Bell-Sparrow may proceed with her pending claims against

                                   2   the merchants also named as defendants in this case, who the arbitrator noted were the focus of

                                   3   Bell-Sparrow’s arguments during the arbitration.

                                   4          For the foregoing reasons, the Court ORDERS that Bell-Sparrow’s motion to vacate or set

                                   5   aside the arbitration award is DENIED, and Citibank’s motion to confirm the award is GRANTED.

                                   6   The final arbitration award in Arlene Bell-Sparrow v. CitiBank, AAA Case No. 01-19-0000-9989,

                                   7   dated March 19, 2020, is CONFIRMED.

                                   8          This Order terminates Docket Number 74.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: September 30, 2020
                                                                                                   YVONNE GONZALEZ ROGERS
                                  12
Northern District of California




                                                                                              UNITED STATES DISTRICT COURT JUDGE
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
